DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B directed to claims 1-5 and 7-20 in the reply filed on 01/13/2021 is acknowledged.  Claim 6 is withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recitation “the identity” in line 5 should be amended to read – a identity--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim recitation “the instrument” in lines 4, 5, 8 and 9 should be amended to read –the surgical instrument--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the claim recitation “the instrument” in line 5 should be amended to read –the surgical instrument--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recitation “the instrument” in line 5 should be amended to read –the surgical instrument--.  Appropriate correction is required.
7 is objected to because of the following informalities:  the claim recitation “the surgical instruments” in line 2 should be amended to read –--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recitation “the identification portion” in line 3 should be amended to read –the unique identification portion--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim recitation “providing the surgical instrument” in line 2 should be amended to read –the surgical instrument .  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 11, 12 and 14 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Clayton et al. (US 6,434,507; hereinafter Clayton).
	Regarding claims 1 and 11, Clayton discloses a medical instrument and method for use with computer assisted image guided surgery.  Clayton shows a method of navigating a surgical procedure relative to an anatomy (abstract), comprising: selecting a surgical instrument with a working portion (see fig. 3); providing an identification portion with the instrument (see col. 3, lines 57-61); providing a processor operable to determine the identity of the instrument with the identification portion (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15); determining a position of the working portion relative to a reference point based at least in part on the determined identity of the instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15); and navigating the instrument relative to the anatomy (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6).
	Regarding claim 2, Clayton shows a first portion (see 230 in fig. 3) and a second portion (see 140 in fig. 3; and interconnecting the first portion and the second portion (fig. 1 shows that element 140 and 230 are interconnected).
Regarding claims 12 and 14, Clayton shows providing an imaging device (col. 5, line 60); obtaining image data of the anatomy with the imaging device (see col. 1, lines 15-24); and displaying the obtained image data (see col. 1, lines 15-24).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Mire et al. (US 2004/0171924; hereinafter Mire).
Regarding claims 3 and 13, Clayton discloses the invention substantially as described in the 102 rejection above, furthermore, Clayton shows obtaining image data of the anatomy (see col. 1, lines 15-24); displaying the position of the working portion relative to the image data of the anatomy (see col. 1, lines 15-24); and wherein navigating the instrument relative to the anatomy includes displaying the working portion at a location relative to the image data (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6).
But, Clayton fails to explicitly state displaying an icon. 
Mire discloses a method and apparatus for preplanning a surgical procedure.  Mire teaches displaying an icon (see par. [0065], [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of displaying an icon in the invention of Clayton, as taught by Mire, to better graphically illustrate the tool to the physician during surgery. 
Regarding claim 15, Clayton discloses a medical instrument and method for use with computer assisted image guided surgery.  Clayton shows a method of navigating a surgical procedure relative to an anatomy (abstract), comprising: obtaining image data of the anatomy (see col. 1, lines 15-24); selecting an instrument from a plurality of instruments (see fig. 3); automatically determining an identity of the selected instrument with a processor evaluating an identification portion of the selected instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15); determining a position of the working portion relative to a reference point based at least in part on the determined identity of the instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15); and navigating the instrument relative to the anatomy (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6), and displaying the working portion at a location relative to the image data (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6).
But, Clayton fails to explicitly state displaying an icon. 
Mire discloses a method and apparatus for preplanning a surgical procedure.  Mire teaches displaying an icon (see par. [0065], [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of displaying an icon in the invention of Clayton, as taught by Mire, to better graphically illustrate the tool to the physician during surgery. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Kuhn et al. (US 2010/0069741).

Regarding claim 4, Clayton discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state providing an electromagnetic field; wherein providing a distortion member; and detecting a distortion in the electromagnetic field produced by the distortion portion. 
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); wherein providing a distortion member (see par. [0026], [0027]); and detecting a distortion in the electromagnetic field produced by the distortion portion (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton to include an electromagnetic field; wherein providing a distortion member; and detecting a distortion in the electromagnetic field produced by the distortion portion, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Malackowski (US 2004/0267297; hereinafter Malackowski).
Regarding claim 7-10, Clayton discloses the invention substantially as described in the 102 rejection above, furthermore, Clayton teaches providing a plurality of the surgical instruments (see fig. 3), but fails to explicitly state that each of the plurality of surgical instrument each have its unique identification portion. 
Malackowski discloses a system and method for identifying a surgical tool.  Malackowski teaches plurality of surgical instrument each have its unique identification portion (see par. [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized having the plurality of surgical instrument each have its unique identification portion in the invention of Clayton, as taught by Malackowski, to be able to identify the surgery tool to generate command signal to drive the tool. 


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Mire et al. (US 2004/0171924; hereinafter Mire) as applied to claim 15 above, and further in view of Ruiz Morales (US 2010/0204713; hereinafter Ruiz Morales).

Regarding claim 16, Clayton and Mire disclose the invention substantially as described in the 103 rejection above, furthermore, Clayton shows a first portion (see fig. 3), but fail to explicitly state moving the first portion of the selected instrument relative to the identification portion of the selected instrument to provide an identification signals regarding the identity of the selected instrument. 
Ruiz Morales discloses a medical robotic system.  Ruiz Morales teaches moving the first portion of the selected instrument relative to the identification portion of the selected instrument to provide an identification signals regarding the identity of the selected instrument (see par. [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of moving the first portion of the selected instrument relative to the identification portion of the selected instrument to provide an identification signals regarding the identity of the selected instrument in the invention of Clayton and Mire, as taught by Ruiz Morales, to detect the presence of the instrument and allow to distinguish and identify different types of instruments. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), Mire et al. (US 2004/0171924; hereinafter Mire),in view of Ruiz Morales (US 2010/0204713; hereinafter Ruiz Morales) as applied to claim 16 above, and further in view of Kuhn et al. (US 2010/0069741).

Regarding claim 17, Clayton, Mire and Ruiz Morales disclose the invention substantially as described in the 103 rejection above, furthermore Ruiz Morales teaches moving a tracking sensor (see par. [0149]), but fails to explicitly state generating a distortion in a trackable electromagnetic field. 
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); and generating a distortion in a trackable electromagnetic field (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton, Mire and Ruiz Morales to utilize generating a distortion in a trackable electromagnetic field, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 

Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), Mire et al. (US 2004/0171924; hereinafter Mire) as applied to claim 15 above, and further in view of Kuhn et al. (US 2010/0069741).

Regarding claim 18, Clayton and Mire disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state generating a distortion in a trackable electromagnetic field. 
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); and generating a distortion in a trackable electromagnetic field (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton, Mire and Ruiz Morales to utilize generating a distortion in a trackable electromagnetic field, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 


Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz Morales (US 2010/0204713; hereinafter Ruiz Morales), in view of Kuhn et al. (US 2010/0069741).

Regarding claims 19-20, Ruiz Morales shows selecting a working portion of a surgical instrument having an identification portion (see par. [0149]), moving the working portion of the surgical instrument relative to a handle of the surgical instrument to create an electromagnetic field (see par. [0149]), and automatically determining an identity of the surgical instrument with a processor based on electromagnetic induction (see par. [0149]). Furthermore Ruiz Morales teaches plurality of identification bands (see par. [0149]).
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); and generating a distortion (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton, Mire and Ruiz Morales to utilize generating a distortion in a trackable electromagnetic field, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793